11/23/2020



                                                                                   Case Number: DA 20-0479



        IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA-20-0479



AMANDA R. SAYLER,                  )
                                   )
         Petitioner and Appellant, )
    vs.                            )
                                   )
STATE OF MONTANA,                  )
         Respondent and Appellee. )
                                   )

                     ORDER FOR EXTENSION OF TIME

                   ON APPEAL FROM THE DISTRICT COURT
                        FIRST JUDICIAL DISTRICT OF
              THE STATE OF MONTANA, LEWIS & CLARK COUNTY
                      Honorable James Reynolds, Presiding
   _____________________________________________________________


      WHEREAS, the Petitioner/Appellant by and through counsel of record has

filed an Unopposed Motion for a 30 day extension of time to file the Appellant’s

Opening Brief and good cause appearing therefrom:

      IT IS ORDERED, the Appellant’s Motion is GRANTED and Appellant

shall have an additional 30 (thirty) days from the prior opening Brief deadline to

file the Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          November 23 2020